Name: Commission Decision No 3799/92/ECSC of 23 December 1992 fixing the rate to the levies for the 1993 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  budget;  EU finance
 Date Published: 1992-12-30

 Avis juridique important|31992S3799Commission Decision No 3799/92/ECSC of 23 December 1992 fixing the rate to the levies for the 1993 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 384 , 30/12/1992 P. 0005 - 0007COMMISSION DECISION No 3799/92/ECSCof 23 December 1992 fixing the rate of the levies for the 1993 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas, in view of the variations in average values recorded during the reference period, Articles 2 and 4 of Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (1) as last amended by Decision No 3747/91/ECSC (2) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1993 financial year at ECU 548 million; whereas that budget, which was adopted by the Commission of the European Communities on 23 December 1992 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1993, namely ECU 125 million; Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 5,00 million, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1993 shall be 0,25 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52/ECSC is hereby amended to read as follows: 'Article 2 The average value in ecus of the products on which the levies are assessed shall, from 1 January 1993, be as follows: (ECU) >TABLE>Article 3 Article 4 of Decision No 3-52/ECSC is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ecus: >TABLE>(1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC, as amended by Decision No 3334/80/ECSC.` Article 4 This Decision shall enter into force on 1 January 1993. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Peter SCHMIDHUBER Member of the Commission